—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hall, J.), rendered November 18, 1993, convicting him of murder in the second degree and attempted murder in the second degree, upon a jury verdict, and imposing sentence. -
Ordered that the judgment is affirmed.
The defendant and his codefendant (see, People v Martin, 221 AD2d 568 [decided herewith]) were tried before dual juries. On appeal, the defendant concedes that the trial court followed many of the guidelines for such trials set forth in People v Ricardo B. (73 NY2d 228), but contends that the court erred in failing to issue certain instructions regarding the roles of dual juries. The defendant’s contention is unpreserved for appellate review as he failed to request such instructions (see, CPL 470.05 [2]), and we decline to exercise our interest of justice jurisdiction to reach the issue.
Similarly, we decline to consider those claims by the defendant regarding the prosecutor’s summation which are unpreserved for appellate review. To the extent that the defendant’s claims are preserved for appellate review, we find them to be without merit. The prosecutor’s summation constituted fair comment on the evidence or was a fair response to the defense counsel’s summation (see, People v Galloway, 54 NY2d 396; People v Russo, 201 AD2d 512, affd 85 NY2d 872). O’Brien, J. P., Santucci, Joy and Friedmann, JJ., concur.